Citation Nr: 0840701	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep disorder.

2.  Entitlement to service connection for left eye 
disability.

3.  Entitlement to service connection for left wrist 
disability.

4.  Entitlement to service connection for right carpal tunnel 
syndrome with extensor tendonitis (claimed as right wrist 
disability).

5.  Entitlement to service connection for muscle 
deterioration with pain and aches.

6.  Entitlement to service connection for bilateral foot 
disability.

7.  Entitlement to service connection for bilateral shoulder 
disability.

8.  Entitlement to service connection for allergic rhinitis, 
sinus problems and sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An RO personal hearing conference was held in March 
2004 and a Board hearing at the local RO was held in July 
2005.  The Board previously remanded these issues in December 
2006.

Further, the issue of entitlement to service connection for 
chloracne was also on appeal and remanded by the Board in 
December 2006.  However, a subsequent rating decision in 
March 2008 granted service connection for chloracne.  Thus, 
as this was a full grant of the benefits sought on appeal, 
this issue is no longer in appellate status. 

The issues of entitlement to service connection for left 
wrist disability, right carpal tunnel syndrome with extensor 
tendonitis (claimed as right wrist disability), muscle 
deterioration with pain and aches, bilateral foot disability, 
bilateral shoulder disability and allergic rhinitis, sinus 
problems and sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is already service-connected for post-
traumatic stress disorder and cataracts with ocular 
hypertension.  

2.  A separate sleep disorder was not manifested during the 
veteran's active duty service.

3.  A separate left eye disability was not manifested during 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  A sleep disorder (separate and apart from any sleep 
disturbance related to an already service-connected 
disability) was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Left eye disability (separate and apart from any eye 
disability related to an already service-connected 
disability) was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2003, February 2004 and 
January 2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issues 
on appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the January 2007 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA eye examination in November 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue of entitlement to left eye disability.  
See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

With respect to the issue of entitlement to service 
connection for sleep disorder, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to any sleep disorder, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of sleep 
disorder in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
except in its association with the veteran's service-
connected post-traumatic stress disorder, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2007) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service treatment records do not reflect a 
diagnosis of sleep disorder.  Because the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for sleep disorder, it is not necessary to obtain 
a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of a sleep disorder in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's personnel record showed 
that he engaged in combat while in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable in this case.  However, with respect to the issue 
of left eye disability, the veteran has not asserted that 
this disability was related to any injuries suffered during 
combat.  Further, with respect to the issue of his sleep 
disorder, as discussed in more detail below, it appears that 
any combat-related sleep disorder is already contemplated in 
the rating for the veteran's service-connected post-traumatic 
stress disorder. 

Sleep Disorder

The veteran is claiming entitlement to service connection for 
sleep disorder.  Service treatment records are silent with 
respect to any sleep problems or a diagnosis of a sleep 
disorder in service.  Significantly, a June 1970 service 
examination prior to discharge did not show a diagnosis of 
any sleep disorder.    

In his January 2005 substantive appeal and December 2006 
hearing testimony, the veteran asserted that he had sleep 
problems due to nervousness and being in a war zone.  Thus, 
as it appeared that the veteran's sleep disorder might be 
related to potential post-traumatic stress disorder (PTSD), 
the issue was deferred for development of the veteran's claim 
for PTSD.  In a March 2008 rating decision, service 
connection for PTSD was granted. 

VA treatment records have been reviewed and associated with 
the claims file.  These records refer to sleep problems in 
connection with the veteran's PTSD, but they do not provide a 
separate diagnosis of a sleep disorder.  The record also 
includes private treatment records, including a September 
2004 private opinion by M.F., M.D.  However, these records 
are also silent with respect to any sort of sleep disorder. 

Initially, the Board notes that based on the record, it does 
not appear that the veteran has been diagnosed with a 
separate sleep disorder outside of the sleep problems he 
experienced in association with his PTSD.  In other words, 
his current sleep problems are contemplated in the rating 
assigned for his service-connected PTSD.  Further, in his 
statements, the veteran himself has associated his sleep 
problems with his PTSD.  Therefore, based on the medical 
evidence of record, the Board finds that service connection 
for sleep disorder is not warranted.  Further, even if the 
veteran had been diagnosed with a separate sleep disorder, 
significantly, there is no medical evidence of any sleep 
disorder in service, and there is no competent medical 
evidence linking any sleep disorder to the veteran's active 
service.  Thus, a preponderance of the evidence is against 
the veteran's claim for sleep disorder.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Left Eye Disability

The present appeal also includes the issue of entitlement to 
service connection for left eye disability.  Service 
treatment records showed that in October 1968, the veteran 
complained that when he awoke, his eyes were not adjusting 
properly to bright lights.  He indicated that he had a 
history of this problem since 1966.  However, a follow up 
treatment record appeared to find no problems with the 
veteran's eyes.  Significantly, the June 1970 separation 
examination showed that the veteran's eyes were evaluated as 
clinically normal and his vision was 20/20.  

Private treatment records are silent with respect to any eye 
disabilities.  VA treatment records showed an impression of 
glaucoma, suspect.  

The veteran was afforded a VA examination for his eyes in 
November 2007.  The veteran complained of occasional left eye 
pain.  The veteran reported a history of glaucoma and that he 
had recently been diagnosed with diabetes.  However, he 
denied any problems with his vision.  The examiner found no 
signs of retinopathy.  However, the veteran had enlarged c/d 
ratios and mildly elevated intraocular pressure suspicious 
for glaucoma.  The diagnosis was diabetes without 
retinopathy, ocular hypertension and cataracts, each eye.  

The March 2008 rating decision granted service connection for 
cataracts with ocular hypertension.  Thus, as the veteran has 
already been service-connected for all eye disabilities 
clearly diagnosed by a VA examiner, the Board finds that 
service connection for a separate left eye disability is not 
warranted.  The Board recognizes that the medical evidence 
showed that glaucoma had been suspected.  However, this 
disability has not been clearly diagnosed.  Again, the Board 
reiterates that the veteran has been granted service 
connection for all diagnosed disabilities of the eye.  
Moreover, even if the veteran was diagnosed with a separate 
left eye disability, there is no evidence of a diagnosis of 
an eye disability in service or any competent medical 
evidence linking another eye disability to service.  

The Board observes that the veteran has also asserted that 
his left eye disability is due to herbicide exposure.  
However, a left eye disability is not one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  Accordingly, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board acknowledges the veteran's statements indicating he 
has a separate left eye disability due to service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, while there is evidence that the veteran 
complained of problems with his eyes in service, service 
treatment records are completely silent as to any diagnosis 
of a chronic left eye disability.  Importantly, the discharge 
examination showed that the veteran's eyes were clinically 
evaluated as normal.  Here, the veteran is competent to say 
that he experienced symptoms while in service.  However, the 
Board does not believe that a left eye disability is subject 
to lay diagnosis.  The veteran has not demonstrated that he 
has the expertise required to diagnose a left eye disability 
and link any current left eye disability to service.  While 
the veteran's contentions have been carefully considered, 
these contentions are outweighed by the absence of any 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of a disease or injury in service, and a causal 
nexus between a separate left eye disability to service.  

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for left eye 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a sleep disorder (separate and apart 
from any sleep disturbance related to an already service-
connected disability) is not warranted.  Service connection 
for left eye disability (separate and apart from any eye 
disability related to an already service-connected 
disability) is not warranted.  To that extent, the appeal is 
denied.  


REMAND

In its December 2006 decision, the Board noted that service 
treatment records showed that the veteran was treated for 
tinea pedis, injury to the left wrist, sinus congestion, 
right wrist sprain and shoulder pain.  Thus, given the 
documentation of problems in service, the Board found that 
the issues of entitlement to service connection for left 
wrist disability, right carpal tunnel syndrome with extensor 
tendonitis (claimed as right wrist disability), muscle 
deterioration with pain and aches, bilateral foot disability, 
bilateral shoulder disability and allergic rhinitis, sinus 
problems and sinusitis should be remanded for VA 
examination(s) in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).  The Board recognizes that the veteran was 
afforded a VA examination in September 2007.  However, as the 
examiner did not offer clear diagnoses or give any 
etiological opinions with respect to these disabilities, the 
Board must find that this examination is inadequate for 
appellate review.  Thus, this case must be remanded for a new 
VA examination to comply with the Board December 2006 remand.  
See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
appropriate VA examinations by a medical 
doctor to determine the nature, extent 
and etiology of any currently manifested 
left wrist disability, right carpal 
tunnel syndrome with extensor tendonitis 
(claimed as right wrist disability), 
muscle deterioration with pain and aches, 
bilateral foot disability, bilateral 
shoulder disability and allergic 
rhinitis, sinus problems and sinusitis.  
The claims file must be made available to 
the examiners for review in connection 
with the examinations.  Any medically 
indicated tests, such as x- rays, should 
be accomplished. All current disabilities 
of the both wrists, both feet, both 
shoulders, muscles, joints and sinuses 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, as to each claimed 
disability which is found on examination, 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current disability 
is related to any injury or disease 
during service as opposed to other 
causes.

2.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


